Citation Nr: 0418982	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim for 
entitlement to service connection for bunions, bilateral 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk
INTRODUCTION

The appellant had active service from August 1989 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO), which found that new and material evidence had not been 
received to reopen the appellant's claim for service 
connection for bunions, bilateral feet.  

Pursuant to the appellant's request, in March 2004, a 
videoconference hearing at the RO was held before the 
undersigned who is a Veterans Law Judge and will render the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues involving 
whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for 
bunions, bilateral feet, has been obtained by the RO.  

2.  A RO decision dated September 1995 denied the appellant's 
claim for bunions, bilateral feet, on the basis that the 
appellant's service medical records were negative for 
treatment or evidence of bunions of both feet and the 
appellant failed to respond to a request for evidence 
supporting his claim.  He was provided notice of that 
decision and did not appeal.

3.  He applied to reopen claims in 1998 and 1999.  It was 
held by rating action, including one in May 1999 that new and 
material evidence was not submitted.  He was notified of this 
decision and did not timely disagree therewith.  This is the 
last final denial on any basis.

4.  The evidence submitted since the RO's May 1999 decision 
is cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 1999 RO decision is final.  38 U.S.C.A. § 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2003).  

2.  New and material evidence has not been received to reopen 
the previously denied claim for service connection for 
bunions, bilateral feet.  38 U.S.C.A. §§ 5103, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed 
into law.  38 U.S.C.A. § 5100 et seq. (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
amendments to 38 C.F.R. §§ 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  The 
current claim was received in January 2002, and as such, the 
more recent provisions of 38 C.F.R. § 3.159 apply.

With respect to previously disallowed claims, "[n]othing in 
(38 U.S.C.A. § 5103A) shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in (38 U.S.C.A. § 5108)."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Therefore, the VCAA did not modify the 
requirement that a previously denied claim may only be 
reopened and readjudicated if new and material evidence has 
been submitted.  Thus, it is necessary that the claim 
considered herein initially be reviewed for whether new and 
material evidence is of record to reopen the claim.  If such 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  Elkins v. 
West, 12 Vet. App. 209 (1999).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.1103 (2003).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2003).    

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the September 1995 rating 
decision included service medical records, which did not 
contain information regarding complaints, findings, or 
treatment for bunions of either foot.  On induction 
examination of July 1989, and separation examination of April 
1992, the appellant's lower extremities were evaluated as 
clinically normal.  The appellant was also notified in 
correspondence dated April 1995 of what evidence was required 
to support his claim.  He did not respond to this 
correspondence.  

The appellant filed an application to reopen his claim for 
service connection for bunions, bilateral feet, in June 1997.  
In support of his claim, he submitted VA treatment reports 
from July 1995 to September 1995.  Thereafter, a February 
1998 rating decision found the evaluation summary did not 
constitute new and material evidence and denied the claim.  
He was notified and there was no disagreement.

The appellant subsequently submitted a March 1999 VA 
treatment report. Thereafter, a May 1999 rating decision 
found that the evaluation summary did not constitute new and 
material evidence and denied the claim.  He was notified of 
this determination, and there was no timely appeal.  This is 
the last final denial on any basis.  

Subsequently a December 2002 rating decision again found that 
the evaluation summary did not constitute new and material 
evidence and denied the claim because the appellant submitted 
no evidence to support his claim.  

The additional evidence submitted since the September 1995 RO 
decision includes VA treatment reports from July 1995 to 
September 1995, a March 1999 VA treatment report, an April 
2003 VA report and a July 2003 treatment report.  These last 
documents have been submitted since the last final denial on 
any basis.

At a hearing dated March 2004, the appellant reported that he 
noticed discomfort in the joints and throughout the big toe 
area where bunions form during boot camp with improper 
footwear.  He reported that while on duty with the United 
States Navy he was doing boatswain's mate work, which 
required being on his feet a lot all day, up and down stairs, 
up and down ladders, which caused discomfort.  He reported 
that he did not seek medical attention and took matters into 
his own hands.  He reported that his examining physician 
pointed out the bunions during his discharge examination, 
however, the appellant was not aware of what they were or 
what kinds of problems thy might cause in the future.  He 
reported that he first received treatment about four or five 
years ago because the bunions grew larger and there was more 
discomfort in the joints.  He also reported that he was 
receiving current treatment for his bunions and that he had 
two surgeries, one in San Diego and the other in Buffalo for 
his bunions.  He reported that he did not have trauma to his 
feet and that it was normal wear and tear of the activities 
of marching and running.  He also reported that there was no 
supporting evidence for his claimed disability.  

The evidence received subsequent to the May 1999 RO decision 
is cumulative or duplicative of evidence previously of record 
as there is no showing of a nexus opinion between the 
appellant's service and his bunions, bilateral feet.  As 
such, the evidence is not new and material evidence within 
the meaning of the applicable law.  While medical evidence 
submitted since the May 1999 RO decision constitutes new 
evidence such is not material since, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim and there is no reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

In this regard, the Board notes that the medical records 
essentially reflect that the appellant currently experiences 
painful bunion deformity left first metacarpophalangeal joint 
(MPJ), however, there is no showing of bunions, bilateral 
feet, during service and the medical evidence has not linked 
the claimed disability to the appellant's service.  As such, 
new and material evidence has not been received.  

To the extent that the appellant contends that his bunions, 
bilateral feet, were caused by improper footwear during boot 
camp, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to demonstrate foot 
problems in service held to not be competent evidence for 
such purpose, and thus not material); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
bunions, bilateral feet.  Accordingly, the application to 
reopen that claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for bunions, 
bilateral feet, and the appeal is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



